The defendant, Jacques Weil, appeals from his conviction and sentence for violating an ordinance of the police jury of Rapides parish adopted on January 15, 1935. The appeal is supported by bills of exception reserved by defendant to the overruling of his motions to quash, for a new trial and in arrest of judgment, in each of which he assailed the constitutionality and legality of the ordinance.
The issues in the case are identical with the issues in the case of State v. Roy Reed, 188 La. 402, 177 So. 252, of this court, this day decided.
For the reasons assigned in the case of State v. Reed, supra, the conviction and sentence herein appealed from are annulled, the motion to quash is sustained, and defendant is ordered discharged.
HIGGINS, J., takes no part. *Page 431